PER CURIAM.
By order entered February 26, 2001, we stayed all proceedings in this fully-briefed appeal. In that order, we noted that the United States Supreme Court had granted certiorari to review the decision of the Court of Appeals for the Third Circuit in Booth v. Churner, 206 F.3d 289 (3d Cir.), cert. granted, — U.S. —, 121 S.Ct. 377, 148 L.Ed.2d 291 (2000), and that “[t]he question to be considered by the Court is materially identical to that presented in *10the above-captioned case and will be determinative of this appeal.”
The Supreme Court has now decided Booth. See Booth v. Churner, No. 99-1964, 2001 U.S. LEXIS 3982 (May 29, 2001). That opinion confirms the correctness of the district court’s decision in this case. Consequently, we vacate the stay previously entered and affirm the judgment below.

Sb Ordered.